DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 16/932,013, filed 17 July 2020, which claims priority to Chinese Application No. CN 201910671812.1, filed 24 July 2019.
Claims 1–19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the open-ended list of computer readable recording media in page 37 of the specification includes both the various statutory non-transitory media listed, but also leaves open the claim 19 recording medium to be considered an unlisted transitory medium under the Broadest Reasonable Interpretation standard.  M.P.E.P. § 2106.03(II).  It is suggested that Applicant amend claim 19 to recite a “non-transitory computer-readable recording medium”, or amend the specification to limit the claimed recording medium to be a USB memory, removable disk, ROM, RAM, magnetic disk, or optical disk.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0332206 A1 (“Meler”), listed as an ‘X’ reference in the Extended European Search Report for EP20186659 and cited in the 29 October 2020 Information Disclosure Statement.
Meler, directed to rolling shutter compensation, teaches with respect to claim 1 a method for correcting a rolling shutter phenomenon, the method comprising:
obtaining a double fish-eye image to be processed using a photographing device (¶ 0056, obtaining images captured by two or more individual cameras having fisheye lenses);
obtaining an image processing parameter including gyro data of the photographing device (¶¶ 0036, 0070; using gyroscope to provide telemetry data such as position or orientation information);
calculating a rolling shutter phenomenon correcting parameter based on the image processing parameter (¶ 0037, telemetry data facilitates rolling shutter correction); and
correcting the rolling shutter phenomenon with respect to the double fish-eye image in a spherical-coordinate system using the rolling shutter phenomenon correcting parameter (¶ 0080, performing correction of pixels given in spherical coordinates).

Regarding independent claim 10, Meler teaches a rolling shutter phenomenon correcting apparatus comprising;
a processor configured to (¶¶ 0004–10, operation on processor):
[perform the claim 1 method] (claim 1 rejection supra).

Regarding independent claim 19, Meler teaches a computer-readable recording medium storing a computer program which, when executed by a processor, causes the processor to perform a method for correcting a rolling shutter phenomenon (¶ 0013, operation on computer readable medium with instructions executable by a processor), the method comprising:
[the claim 1 method] (claim 1 rejection supra).

Regarding claims 2 and 11, Meler teaches:
the image processing parameter further includes a time stamp of each frame generated by the photographing device (¶ 0031, relative frame start time),
a rolling shutter phenomenon time with respect to the photographing device (¶¶ 0031–32, row-to-row delay),
a width and a height of a single fish-eye image (¶ 0063, resolution as image characteristic),
and an aperture value of the photographing device (id., lens aperture).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 12, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Meler in view of U.S. Patent Application Publication No. 2019/0052788 A1 (“Liu”).
Regarding claims 3 and 12, Meler teaches:
the calculating the rolling shutter phenomenon correcting parameter based on the image processing parameter comprises:
determining a start time of the rolling shutter phenomenon with respect to the frame image (¶¶ 0084–87, transfer time for given pixel row);
determining a time of occurrence of the rolling shutter phenomenon with respect to the frame image based on . . . the start time of the rolling shutter phenomenon with respect to the frame image (id., calculated time of capture for given row);
determining target gyro data corresponding to each scan line based on the gyro data of the photographing device . . . and the time of occurrence of the rolling shutter phenomenon with respect to the scan line (¶ 0090, senor orientation at acquisition time); and
calculating a target rolling shutter phenomenon rotation angle with respect to the scan line based on the target gyro data . . . and the rolling shutter phenomenon time with respect to the scan line (¶¶ 0072–80, 0089; camera rotation during row acquisition used for rolling shutter compensating transformation).
The claimed invention differs from Meler in that the claimed invention obtains a time of an exposure center, and performing future rolling shutter correction calculations based on this exposure center time.  Meler only implicitly discloses calculating an exposure center time as the inherent acquisition time for a center row of pixels, but does not use this time in any special way.  However, Liu, directed to a photo sensor array, teaches with respect to claims 3 and 12:
obtaining a time of an exposure center with respect to each frame image based on the time stamp of the frame image generated by the photographing device (¶ 0054, “It is generally advantageous to align the center exposure time (i.e., a middle point time between the exposure start time and end time) . . . across . . . pixels in the same row when a rolling shutter is used”).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to perform the Meler rolling shutter calculations relative to a center of an exposure time, as taught by Liu, in order to reduce motion artifacts.  Liu ¶ 0054.

Regarding claims 5 and 14, Meler in view of Liu makes obvious the determining the time of occurrence of the rolling shutter phenomenon . . . includes determining the time of occurrence of the rolling shutter phenomenon with respect to each scan line with respect to the frame image by the following equation:
                        
                            
                                
                                    r
                                    s
                                    t
                                
                                
                                    r
                                    o
                                    w
                                    _
                                    i
                                
                            
                            =
                            
                                
                                    R
                                    S
                                    T
                                
                                
                                    s
                                    t
                                    a
                                    r
                                    t
                                
                            
                            +
                            r
                            s
                            t
                            ×
                            
                                
                                    r
                                    o
                                    w
                                    _
                                    i
                                
                                
                                    h
                                
                            
                        
                     (Meler Equation 3, t(y) = exposure_time+transfer_time * iy)
where rstrow_i denotes the time of occurrence of the rolling shutter phenomenon with respect to each scan line with respect to the frame image (¶ 0084, row time of capture t(y)),
RSTstart denotes the start time of the rolling shutter phenomenon with respect to the frame image (¶ 0085, exposure_time),
rst denotes the rolling shutter phenomenon time with respect to the photographing device (¶ 00867, transfer_time),
[and] row_i denotes an i-th scan line of the frame image (¶ 0086, row y index iy).
The claimed invention differs from Meler in that the claimed invention operates relative to the start time of the rolling shutter phenomenon, and the row value row_i is divided by the total number of rows.  However, Equation 3 of Meler is mathematically equivalent to the claimed equation, the only exception being that the claimed equation is done over a time period of one row, and Meler is done over a time period of one exposure.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to convert the rolling shutter equation common to the claimed invention and Meler in terms of exposures or rows as needed, the only difference being an elementary multiplication or division by the number of pixel rows.

Allowable Subject Matter
Claims 4, 6–9, 13, and 15–18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner agrees with the finding by the European examiner that claims 4 and 6 (and parallel claims 13–15 by imputation) disclose further specific features of determining a start time of the rolling shutter phenomenon.  Specifically with respect to claims 4 and 13, Liu does not give specific details on how to calculate times relative to a center time.  Closest prior art US 8,937,643 B1 (“Esteban”) teaches calculating all time values of pixel captures in an exposure relative to the midpoint of the exposure time (5:63–6:4), but this does not account for the claimed halving of the rolling shutter phenomenon time; using the terminology of the claimed invention, Esteban teaches RSTstart = rst – ECT.  Claims 6 and 15 disclose further specifics not found in the prior art, and claims 7–9 and 16–18 are dependent on allowable claims 6 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2019/0098233 A1
U.S. Patent Application Publication No. 2020/0412954 A1
U.S. Patent No. 10,681,277 B1
U.S. Patent No. 10,682,137 B1
U.S. Patent Application Publication No. 2020/0099824 A1
U.S. Patent Application Publication No. 2019/0182428 A1
U.S. Patent Application Publication No. 2014/0198184 A1
U.S. Patent Application Publication No. 2014/0207517 A1
U.S. Patent Application Publication No. 2018/0364451 A1
U.S. Patent Application Publication No. 2018/0359419 A1
U.S. Patent Application Publication No. 2018/0302543 A1
U.S. Patent Application Publication No. 2017/0289476 A1
U.S. Patent Application Publication No. 2016/0072999 A1
U.S. Patent Application Publication No. 2014/0078327 A1
U.S. Patent Application Publication No. 2012/0242847 A1
U.S. Patent Application Publication No. 2012/0120291 A1
U.S. Patent Application Publication No. 2011/0115956 A1
U.S. Patent Application Publication No. 2009/0185799 A1
U.S. Patent Application Publication No. 2008/0069553 A1
U.S. Patent No. 8,937,643 B1
U.S. Patent No. 9,135,715 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487